Citation Nr: 1236598	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist the issue of entitlement to a TDIU must be remanded for further development.  

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities, mainly his spine.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include: residuals of lumbar strain with degenerative disc disease, rated as 40 percent disabling and mood disorder, associated with residuals of lumbar strain with degenerative disc disease, rated as 30 percent disabling.  The combined disability rating for all of the Veteran's service-connected disabilities is 60 percent.  The Veteran's mood disorder and spine disability can be considered as "one disability" for purposes of meeting the percentage rating requirements for consideration of a TDIU rating, as the Veteran's mood disorder arises from his spine disability and they therefore both result from a common etiology and their combined disability rating is 60 percent.  38 C.F.R. § 4.16(a).  Thus, the Veteran meets the criteria under 38 C.F.R. § 4.16(a).  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

At a March 2008 VA examination of the spine, the Veteran's functional assessment was discussed.  He reported that he had decreased capacity with walking as well as difficulty with transferring his weight, especially with getting into and out of a vehicle.  He also indicated that he really could not engage in any physical recreational activities or employment.  The Veteran reported having worked as an "over the road truck driver" but had not worked regularly since the 1990's.  It was also noted that he was "apparently unemployed because he [did] not receive Social Security Disability Benefits."  The Veteran reported having mainly lived off of VA benefits.  He was able to perform activities of daily living.  The examiner noted that, in general, the Veteran indicated moderate effects on functioning in relation to his chronic low back problems.  

In an October 2009 VA mental disorders examination, the examiner discussed the Veteran's work history.  He reported that the signs and symptoms of the Veteran's mental disorder, diagnosed as a mood disorder due to chronic back and knee injuries with depressive features, were transient or mild and decreased work efficiency and the ability to perform tasks only during periods of significant stress.  The examiner also noted that the Veteran indicated his depressive symptoms did not pose an issue for him until he had to stop working because of back and knee problems.  The Veteran also denied mental health symptoms caused any work related problems for him.  He also denied alcohol and drug use had caused any problems with work.  The examiner found that, at this point, because of the chronic nature of his pain, there may be a transient or mild decrease in work efficiency related to transient symptoms of depression, but otherwise his service-connected disability for a mood disorder would not impair his ability to engage in physical or sedentary employment.  

At a November 2009 VA examination of the spine, the Veteran's functional assessment was again discussed.  At that time, the Veteran continued to report chronic low back pain with apparent radicular symptoms in both lower extremities.  Symptoms were reportedly aggravated with standing and walking.  Sitting a lot did not necessarily aggravate low back pain and leg symptoms unless the seat lacked sufficient support or was excessively hard.  He noted occasional numbness in his tailbone if he sat for too long, especially on a hard surface.  The Veteran indicated having difficulty with transferring his weight, especially if getting into or out of a vehicle, although he continued to drive himself.  He could not engage in any significant recreational activities, especially physical activities.  He was able to perform activities of daily living, although he moved somewhat slowly, especially with putting on his socks and shoes.  The Veteran reported having worked as a truck driver in the 1990's, approximately 1996 per the Veteran, and he had not worked since that time because of psychiatric problems and chronic low back pain and lower extremity symptoms.  The examiner noted that, per review of the evaluation and history provided that day, the Veteran continued to indicate moderate effects upon functioning in general, secondary to his service connected low back condition.  The examiner also noted moderate to severe (more moderate) effects upon the Veteran's ability to engage in physical type employment were noted as evident in relation to his service connected low back condition, especially with working as a truck driver, which the Veteran used to do.  Mild to moderate (more moderate) effects were also noted to be evident, based upon the Veteran's ability to engage in sedentary type employment.  

In a July 2012 central office hearing before the undersigned Veterans Law Judge, the Veteran reported that his back condition and mood disorder rendered him unemployable.  He reported that he last worked in 1997 as a truck driver and could not continue that work due to the sitting and lifting that was required.  He also testified that he had been through  VA vocational rehabilitation and information technology school, although he had not been getting better and was not employed thereafter.  Disabling symptoms of the back included severe pain, daily muscle spasms, radiating pain into the legs, guarding of movement, the continued use of a TENS machine and pain medication and limitations with sitting, bending, standing, and climbing or descending stairs.  The Veteran also reported that he could not do much of anything due to depression symptoms and his mood disorder.  

In light of the above information, the Board finds that the provisions of 38 C.F.R. § 4.16(a) are for application.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review in order to assess the impact of the Veteran's service-connected disabilities upon his employment/employability at present.  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from January 2010, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the Veteran's statements indicating he enrolled in Vocational Rehab benefits from VA, the Board also finds these records should be associated with the claims file.  In Moore v. Gober, 10 Vet. App. 436, 440 (1997), the Court held that where it is a matter of record that a Veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession, as well as all relevant records from private healthcare providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from January 2010 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

2.  The AMC/RO should obtain any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran.  The AMC/RO should document whether or not these documents were available.  

3.  After the above development has been completed, the AMC/RO should arrange for a VA general medical examination of the Veteran by an appropriate specialist for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (residuals of lumbar strain with degenerative disc disease and mood disorder) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


